PD-0832-15
                                                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                                                      AUSTIN, TEXAS
                                                                                                                   Transmitted 10/13/2015 11:54:30 AM
                                                                                                                     Accepted 10/13/2015 12:18:49 PM
                                                                                                                                       ABEL ACOSTA
                                                                                                                                               CLERK




                                                  October 13, 2015

Honorable Abel Acosta                                                                                                    October 13, 2015
Clerk of the Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, TX 78711

       RE: The State of Texas v. James Alan Jenkins
           Court of Criminal Appeals No. PD-0832-15

Dear Mr. Acosta:

     Enclosed please find an original Unopposed Motion for
Extension of Time to File State’s Brief in the above referenced
matter. I would ask that you please file this brief in your usual
manner.

     By copy of this letter, I am forwarding a copy of same to the
Attorney for Appellee.

                                                                     Yours truly,

                                                                     /s/ Jon R. Meador
                                                                     JON R. MEADOR
                                                                     Assistant Attorney General
                                                                     Office of the Attorney General

Enclosure
cc: George Sechrist, Attorney for Appellee
     Lisa McMinn, State Prosecuting Attorney




   P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v
                          CASE NO. PD-0832-15

THE STATE OF TEXAS,                  §   IN THE COURT
    APPELLANT                        §
                                     §   OF CRIMINAL APPEALS
                                     §
JAMES ALAN JENKINS,                  §   OF TEXAS
   APPELLEE                          §

        STATE’S FIRST UNOPPOSED MOTION FOR EXTENSION OF
                   TIME TO FILE STATE’S BRIEF

     COMES NOW, the State of Texas, by and through its Assistant

District Attorney, Jon R. Meador, and tenders, pursuant to Texas Rules

of Appellate Procedure 10.5(b) and 38.6(d), this motion for an extension

of time to file the State’s brief. In support of this motion, the State would

show:

     1.    The court below is the Fourteenth District Court of Appeals,
           which in cause number 14-13-00662-CR, reversed the
           judgment of the 359th Judicial District Court of Montgomery
           County Texas in cause no. 12-03-02579-CR, there styled the
           State of Texas v. James Alan Jenkins;

     2.    This Court granted the State’s petition for discretionary
           review on September 16, 2015;

     3.    The State’s brief is due on October 16, 2015;

     4.    The State is asking for a three-week extension making the
           new deadline November 6, 2015;

     5.    This is the first request for an extension;
     6.    Appellee’s Counsel, George McCall Secrest, Jr. does not
           oppose this motion for an extension of time;

     7.    The State is requesting this extension so that it might
           adequately address the complex issues involved in this case,
           and it is not requested for the purpose of an improper delay;

     8.    The State alleges good cause exists for this request to the
           undersigned’s schedule. At the time this Court granted the
           State’s Petition for Discretionary Review (PDR), Counsel was
           in the middle of drafting responses in other cases in federal
           court and has since the granting of the PDR filed five answers
           or responsive pleadings in federal court. Additionally, this
           case involves issues of first impression and are complex. Since
           the court of appeals reversed the trial court’s judgment, the
           State’s position has changed making the drafting of an initial
           brief more time-intensive. Consequently, the undersigned
           attorney is asking for an additional twenty-one days to file his
           brief.

     WHEREFORE,        premises considered, the State respectfully

requests that this Court grant the State’s first motion for extension of

time for two weeks, until November 6, 2015.

                                  Respectfully submitted,

                                  /s/ Jon R. Meador
                                  Jon R. Meador
                                  Assistant Attorney General
                                  Office of the Attorney General
                                  300 W. 15th Street
                                  Austin, Texas 78701
                                  (512) 395-4425
                                  State Bar No. 24039051
                    CERTIFICATE OF SERVICE

     A true copy of the State’s First Motion to Extend Time has been

mailed to Counsel for Appellant, George McCall Secrest, Jr., Bennett &

Secrest, LLP, 808 Travis, 24th Floor, Houston, Texas 77002-4177, and

the State Prosecuting Attorney, Lisa McMinn, P.O. Box 13046, Capitol

Station, Austin, Texas 78711-3046.

                                /s/ Jon R. Meador
                                JON R. MEADOR
                                Assistant Attorney General